                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
______________________________
                                    )
CHERYL ANN CORDEIRO,                )
                                    )
                     Plaintiff,     )
                                    )
v.                                  )            Civil Action
                                    )          No. 18-10203-PBS
ANDREW M. SAUL, Commissioner of     )
the Social Security Administration,)
                                    )
                     Defendant.     )
______________________________      )


                       MEMORANDUM AND ORDER

                        December 20, 2019

Saris, C.J.

     Plaintiff Cheryl Ann Cordeiro suffers from major depressive

and anxiety disorders and seeks SSDI benefits for a period

running from September 1, 2000, to December 31, 2005. In August

2019, the Court vacated the Social Security Administration’s

decision denying Cordeiro benefits and remanded her application

for further proceedings. Now, the Commissioner has moved for

reconsideration of that decision, arguing that the Court

committed two legal errors. First, the Commissioner claims the

Court flipped the burden of proof in determining the ALJ’s

decision that Cordeiro did not satisfy a listed impairment was

not supported by substantial evidence. Second, the Commissioner

claims the Court incorrectly concluded that the ALJ failed to


                                 1
properly weigh the medical opinion evidence from Dr. Wold and

Dr. Boshes. For the following reasons, the Court DENIES the

Commissioner’s motion for reconsideration (Dkt. No. 58).

                           DISCUSSION

     “[M]otions for reconsideration are appropriate only in a

limited number of circumstances: if the moving party presents

newly discovered evidence, if there has been an intervening

change in the law, or if the movant can demonstrate that the

original decision was based on a manifest error of law or was

clearly unjust.” United States v. Allen, 573 F.3d 42, 53 (1st

Cir. 2009). The Commissioner has not presented any new evidence

and there has been no intervening change in the law, so this

motion is based solely on supposed errors in the Court’s prior

opinion. That opinion describes the administrative record

evidence in detail. It also lays out the applicable legal

framework for Cordeiro’s appeal. The Court assumes familiarity

with its prior opinion and does not repeat that background

information here.

I.   Listed Impairment

     The Commissioner first argues that the Court committed

legal error by misapplying the burden of proof at step three of

the sequential analysis. He argues that it was Cordeiro’s burden

to show that her disability met the criteria for a listed

impairment under the Social Security regulations. The Court

                                2
agrees that was Cordeiro’s burden before the ALJ –- indeed, it

said as much in its prior opinion. See Dkt. No. 55 at 10 (“The

claimant bears the burden of proof for steps one through

four.”). On appeal, however, the Court reviews the ALJ’s

decision to see whether it was supported by substantial

evidence. See Coskery v. Berryhill, 892 F.3d 1, 3 (1st Cir.

2018). The Court followed this standard of review when it

concluded “the ALJ did not provide substantial evidence to

conclude that Plaintiff’s condition did not meet [L]isting

12.04.” Dkt. No. 55 at 17. Although the Court appreciates how

the Commissioner might read this language as flipping the burden

of proof, that is not what the Court did. The Court vacated the

ALJ’s decision, in part, because the conclusion that Cordeiro

failed to carry her burden was not supported by substantial

evidence.

    The Commissioner also disagrees with the Court’s assessment

that the ALJ’s determination that Cordeiro did not meet listing

12.04 was not supported by substantial evidence. While the

Commissioner identifies several supposed errors in the Court’s

reasoning, these arguments miss the forest for the trees. The

ALJ did not literally ignore the medical evidence in the record,

but she did discount all of it in reaching her opinion. The

record contains opinions from two treating sources and two DES

consultants, all of whom stated that Plaintiff was disabled

                                3
and/or suffered from severe or marked limitations in her ability

to function. In fact, one of the treating sources (Dr. Wold) and

the two DES consultants opined that Plaintiff was severely

disabled as of the fall of 2000, which was during the period for

which Cordeiro seeks SSDI benefits. Yet the ALJ substituted her

own opinion that Cordeiro did not have severe and/or marked

limitations for the opinions of these medical experts. See

Banushi v. Barnhart, No. 06-cv-10042-RWZ, 2007 WL 1858658, at *7

(D. Mass. June 26, 2007).

    The ALJ based her opinion primarily on a handful of

statements by Cordeiro that were cherry-picked from the record.

Several of the statements are drawn from Cordeiro’s treatment

notes from the fall of 2000 when she reported to Dr. Wold that

she was feeling somewhat better and that a Zoloft prescription

had improved her condition. As the Court observed in its prior

opinion, these statements are of minimal evidentiary value since

they do not describe a significant enough improvement to support

the ALJ’s conclusions regarding Cordeiro’s limitations.

See Hagan v. Colvin, 52 F. Supp. 3d 167, 174-76 (D. Mass. 2014).

After all, Dr. Wold diagnosed Cordeiro with major depressive

disorder based on his observations in the fall of 2000 and the

same notes assign her a GAF score of 41. Further, the fact that

Cordeiro’s condition improved with medication suggests at most a



                                4
temporary improvement given that her insurance ran out in 2000

and she subsequently ceased receiving treatment.

     The ALJ also relied on a selective reading of Cordeiro’s

2015 Function Report. The Commissioner now argues the ALJ

acknowledged in her opinion the conflicting statements from the

same report and the hearing, but this does not address the

Court’s critique. The Court discerns no principled reason why

the ALJ relied on certain statements and ignored others. For

example, the ALJ claimed that Cordeiro is able to shop and go

out alone, but what Cordeiro actually wrote in the 2015 Function

Report was that she goes outside “[a]s little as I can only when

I have to go out” and “I rarely shop takes [sic] at least one to

two hours. Difficult to concentrate.” R. 184. The problem is

compounded by the fact the ALJ’s reliance on the 2015 Function

Report is inconsistent with her explanation for why she

discounted the opinion of Dr. Boshes. The ALJ assigned little

weight to Dr. Boshes opinion that Cordeiro had “extreme”

impairments in numerous areas because he only began treating her

after the date last insured, but then gave great weight to

certain portions of Cordeiro’s self-description of her presently

existing limitations.1


1    The Commissioner points out that Cordeiro stated at the
hearing before the ALJ that her condition is presently worse
than it was as of her date last insured. This may be true but,
given that Dr. Boshes opined that Cordeiro currently suffers
                                5
      Finally, the ALJ bolstered her opinion with the fact that

Cordeiro did not continue seeking treatment for her depression

between December 2000 and her date last insured on December 31,

2005. But the record is reasonably clear that Cordeiro ceased

treatment because she lacked medical insurance. This undercuts

any argument the lack of treatment is evidence of her improving

condition. See Sincavage v. Barnhart, 171 F. App’x 924, 927 (3d

Cir. 2006); Perry v. Colvin, 91 F. Supp. 3d 139, 149-51 (D.

Mass. 2015). Likewise, the fact that Cordeiro did not have any

emergency hospitalizations during the relevant period is not

inconsistent with a finding of marked or severe limitations.

II.   Residual Functional Capacity

      The Commissioner also argues that the Court erred by

finding the ALJ did not properly weigh the opinions of Dr. Wold

and Dr. Boshes. To be clear, the Court only found that the ALJ’s

decision not to give Dr. Wold’s opinion controlling weight was

not supported by substantial evidence.2 First, the Commissioner

argues that Dr. Wold’s opinion is not a “medical opinion” within

the meaning of 20 C.F.R. § 404.1527. The Court disagrees.

According to the regulations, “[m]edical opinions are statements



from “extreme” impairments, it is not evidence that she did not
have marked or severe limitations as of December 31, 2005.
2    With respect to Dr. Boshes’s opinion, the Court allowed
that the reason for the discounting the opinion provided by the
ALJ was permissible but observed it was inconsistent with the
rest of her analysis.
                                 6
. . . that reflect judgments about the nature and severity of

your impairment(s), including your symptoms, diagnosis and

prognosis, what you can still do despite impairment(s), and your

physical or mental restrictions.” Id. § 404.1527(a)(1) (emphasis

added). Dr. Wold’s notes describe Cordeiro’s symptoms and

diagnose her with “Major Depressive Disorder, Recurrent, Severe

With Psychotic Features.” See Am. Psychiatric Ass’n, Diagnostic

and Statistical Manual of Mental Disorders (4th ed., text rev.

2000) code 296.34 (DSM-IVTR). Second, the Commissioner argues

that the ALJ was entitled to give Dr. Wold’s opinion little

weight because Cordeiro reported to him and John McMullen, a

social worker, that her conditions improved with medication. For

the same reasons discussed above, these vague statements do not

provide substantial evidence to discount Dr. Wold’s opinion.

                              ORDER

    Accordingly, the Commissioner’s motion to reconsider (Dkt.

No. 58) is DENIED.

SO ORDERED.
                                    /s/ PATTI B. SARIS________
                                    Hon. Patti B. Saris
                                    Chief U.S. District Judge




                                7
